State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: October 8, 2015                    107034
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                      MEMORANDUM AND ORDER

SEDDY RICHARDSON,
                    Appellant.
________________________________


Calendar Date:    September 18, 2015

Before:    Garry, J.P., Rose, Lynch and Devine, JJ.

                              __________


     Gordon Eddy, Albany, for appellant.

      J. Anthony Jordon, District Attorney, Fort Edward (Sara E.
Fischer of counsel), for respondent.

                              __________


Rose, J.

      Appeal from a judgment of the County Court of Washington
County (McKeighan, J.), rendered August 7, 2014, convicting
defendant upon his plea of guilty of the crime of attempted
promoting prison contraband in the first degree.

      Defendant, an inmate, was found with drugs concealed on his
body and was thereafter charged in a three-count indictment with
promoting prison contraband in the first degree and related
charges. In satisfaction thereof, defendant pleaded guilty to
the reduced charge of attempted promoting prison contraband in
the first degree. As agreed, he was sentenced, as an admitted
second felony offender, to a prison term of 1½ to 3 years, to be
served consecutively to the sentence he was then serving.
Defendant now appeals.
                              -2-                  107034

      Defendant contends that his guilty plea was not knowing,
voluntary and intelligent in that County Court misadvised him
regarding the consequences that his guilty plea might have on
potential enhanced sentencing for a felony he may commit in the
future. This claim is unpreserved, however, as the record does
not reflect that defendant made an appropriate postallocution
motion to withdraw his plea (see People v Wheeler, 128 AD3d 1177,
1178 [2015]). Nor is the narrow exception to the preservation
requirement applicable as defendant made no statements during the
plea allocution that negated an element of the crime or otherwise
called into doubt his guilt or the voluntariness of his plea (see
People v Lopez, 71 NY2d 662, 666 [1988]). In any event, County
Court advised defendant that, if he pleaded guilty, he would "be
known as a prior felony offender in the future" and that if he
were convicted of another felony "within the next [10] years" the
"sentence would include incarceration [in] state prison." The
court was not required to explain that in calculating the 10-year
period, periods of incarceration would be excluded, and the
court's comments did not erroneously suggest that enhanced
sentencing would only be possible for the next 10 consecutive
years (see Penal Law § 70.06 [1] [b] [v]). Moreover,
"defendant's eligibility for an enhanced sentence upon a
hypothetical future conviction is merely a 'collateral
consequence' of a plea of guilty that the defendant need not be
advised of in order for the guilty plea to be deemed fully
informed" (People v August, 33 AD3d 1046, 1050 [2006], lv denied
8 NY3d 878 [2007]; see People v McGrath, 43 NY2d 803, 804 [1977];
People v Brown, 68 AD3d 1150, 1151 [2009]; People v Folk, 43 AD3d
1229, 1230 [2007], lv denied 9 NY3d 1033 [2008]).

     Garry, J.P., Lynch and Devine, JJ., concur.
                        -3-                  107034

ORDERED that the judgment is affirmed.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court